RILEY, J.
(dissenting). While the issue presented by this review might be resolved for failure of Evans to give the 30 days’ notice of his injury or to file his claim for compensation within one year after the date of the alleged accidental injury, 85 O.S. 1941 §43, the issue is not thus resolved. The issue adversely found to be determinative is that the workman did not suffer an accidental injury. 85 O.S. 1941 §1 et seq. I am not in accord with the determination made.
Evans was employed and worked as a laborer for Pittsburgh Plate Glass Company from September 8, 1940, to June 14, 1941. He employed his hands in chemicals and paint and, suffering a rash, upon the advice of a physician, Evans terminated his employment to become employed in other occupations. But as Evans continued to suffer the rash, he went to Mayo Hospital. His ailment was diagnosed and treated as dermatitis.
On October 5, 1940, the workman had cut his hands while working with glass in petitioner’s factory; an infection designated as dermatitis resulted.
It is true that in Magnolia Petroleum Co. v. Clow, 163 Okla. 302, 22 P. 2d 378, *284we held that where disability alleged to exist is of such a character as to require skilled and professional men to determine the cause and extent of resultant disability, the issue is one of science and of necessity must be resolved by evidence of a scientific nature. We repeated the rule so stated in Pure Oil Co. v. State Industrial Comm., 182 Okla. 286, 77 P. 2d 81, and Park Ward Co. v. Newlin, 186 Okla. 26, 95 P. 2d 848.
But there is no necessity in the case at bar for the restriction as to evidence. Symptoms of the disease are as apparent to a layman as to a skilled or professional person. They are not subjective symptoms; they are objective. The disease affects not only Evans’ hands, but his legs and other parts of his body. The scientific approach to the cause of Evans’ disease is in hopeless conflict, as may be expected from the testimony of hired experts. But it is admitted that Evans’ disease is that of dermatitis.
While no one of these hired experts testified that the cut on Evans’ hand gave the germs access to his blood stream, and thence to all parts of his body, apparently the commission so found, and I think it was justified in implying the happening of that contingency; if it be necessary to the conclusion evidenced by the order and award, even though it be contrary to the testimony of a hired expert witness.
It is true that this court, in Pace, Rainer & Pace v. Robertson et al., 186 Okla. 406, 98 P. 2d 46, held dermatitis is not a compensable injury, even though it arose out of and in the course of a hazardous employment covered by the Workmen’s Compensation Law, the holding was qualified by “the facts and circumstances of (that) case”.
But, after all, a court of justice is not infallible, as evidenced by departure from the statute, 85 O.S. 1941 §43, in Brown & Root v. Dunkelberger, 196 Okla. 116, 162 P. 2d 1018, in which it was ruled that an injured employee has one year after an injury becomes apparent, to file his claim. The statutory substitution for an action for damages, based on negligence, restricts the right to compensation to that secured upon a claim filed with the State Industrial Commission within one year after the accidental injury.
Manifestation of a disease resultant from an accidental injury may be in senility, in which event, if a minor suffered the accidental injury in youth, would present a case of damnum abs-que injuria.
While, of course, no employer should or could properly profit by his ■ own wrong, wherefore if he continued to pay until limitation of the law occurred, and induced the injured workman to forego filing of a claim, equitable doctrine might ensue and be applicable. There is nothing to indicate such an unconscionable conduct on the part of this petitioner during or subsequent to its employment of Evans.
In view of the court’s rule stated in Bartlett Collins Co. v. Roach, 180 Okla. 521, 71 P. 2d 489, and Transwestern Oil Co. v. Partain, 188 Okla. 97, 106 P. 2d 263, as to actual notice; notice to employer’s superintendent, Gulf Oil Corp. v. Garrison, 183 Okla. 631, 84 P. 2d 12; notice to employer’s foreman, Empire Pipe Line Co. v. Morgan, 185 Okla. 82, 90 P. 2d 389, and the lack of prejudice to the employer, NuWay Laundry Co. v. Trice, 182 Okla. 518, 78 P. 2d 706; Hardeman-King Co. v. Hudson, 151 Okla. 236, 3 P. 2d 424; United States F. & G. Co. v. State Ind. Comm., 120 Okla. 277, 251 P. 597, the court, like the commission, should be satisfied with the issue of failure to give written notice within thirty days after the accidental injury. See, also, Skelly Oil Co. v. Harrell, 192 Okla. 101, 134 P. 2d 136, and Pine v. State Ind. Comm., 148 Okla. 200, 298 P. 276, as to the directory character of the statutory provision for written notice within the specified period of time (thirty days). *285Herein there was a continuous actual notice to those in charge of petitioner’s business.
This was no occupational disease. Johnson Oil Ref. Co. v. Guthrie, 167 Okla. 83, 27 P. 2d 814, 90 A.L.R. 616; Standard Roofing & Material Co. v. Mosely, 176 Okla. 517, 56 P. 2d 847, authorizé the commission to withhold credence to any portion of evidence, and especially that given by hired experts who, unlike Dr. George Fulton, were unable to effect a cure, or assign, as did Mayo Clinic, “causative factors . . . concerned in this widespread disturbance of the skin.” (Rec. 78-79.)
Moreover, since this court has ruled the one-year limitation in which a claim must be filed with the commission is to be calculated from the disability, rather than the accidental injury, a prospective application should be given to a correct rule of law. As a consequence, the order and award should be sustained.